Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Paragraph 139 refers to Display 532, Antenna 536, Contactless Element 530, and Input Elements 534. Figure 5 identifies Display 522, Antenna 526, Contactless Element 520, and Input Elements 524. Examiner suggests revising the specification to identify elements of Figure 5 as Display 522, Antenna 526, Contactless Element 520, and Input Elements 524.  
Appropriate correction is required.
Claim Objections
Claims 1, 7, and 13  are objected to because of the following informalities:  The claims recite: "when the time duration exceeds the pickup threshold, transmitting the electronic communication to the fleet user device associated with the transport  the item from the merchant location to the consumer location. 
The examiner suggests revising to: "when the time duration exceeds the pickup threshold, transmitting the electronic communication to the fleet user device associated with the transport [of] the item from the merchant location to the consumer location.  Appropriate correction is required. Claims 2-6, 8-12, and 14-18 are objected to due to their dependency on the above independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1,  recite the limitation "the home location" in the claims without first referring to a home location.  There is insufficient antecedent basis for this limitation in the claim. In the interest of compact prosecution the examiner interprets the home location to mean “the moveable location.” 
Claims 2-6, 8-12, and 14-18 are rejected under 35 U.S.C. 112(b)as being dependent upon claims 1, 7 and 13 respectively. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. Claim 1, which is substantially similar to and therefore representative of claims 8 and 15, recites:
 receiving an order notification for an item associated with a consumer located at a consumer location, wherein the item is located at a merchant location, wherein a merchant is located at the merchant location; 
providing an offer to transport the item from the merchant location to the consumer location; 
receiving an acceptance of the offer from a fleet user wherein a location of the fleet user corresponds to a movable location;
 determining a moveable location of the plurality of moveable locations of the fleet user
upon comparing the moveable location with the merchant location determining a first estimated arrival value of the fleet user from the home location to the merchant location to the consumer location
when the first estimated arrival value exceeds an estimated arrival threshold, initiating a revocation of acceptance process of the electronic offer to physically transport the item from the merchant location to the consumer location
when the first estimated arrival value is less than the estimated arrival threshold, receiving, by the tracking computer system, a locator notification when the moveable location of the fleet user device enters a first geographical boundary of a plurality of geographical boundaries, wherein the first geographical boundary is associated with the merchant location
Determining a time duration that the moveable location of the fleet user is within the first geographical boundary and absent existing the geographical boundary 
when the time duration exceeds a pickup threshold transmitting an electronic communication to the fleet user associated with the transport of the item from the merchant location to the consumer location. 
Receiving an acceptance of the offer from a fleet user wherein a location of the fleet user corresponds to a plurality of moveable locations identified by a positioning system
updating the time duration that the moveable location of the fleet user is within the second geographical boundary and absent exiting the second geographical boundary
when the time duration excees the pickup threshold transmitting the electronic communication to the fleet user associated with the transport the item from the merchant location to the consumer location. 
 	Pursuant to MPEP 2106.04(a)(2)(II)(B), claim 1 recites certain methods of organizing human activity, an abstract idea enumerated in the MPEP as it recites elements of contract formation, order notifications, delivery status updating, item tracking, communications between consumers, delivery drivers, and merchants, and reassigning delivery drivers which are commercial interactions and business relations. This judicial exception is not integrated into a practical application because the claim recites the additional elements, namely, a tracking computer system, consumer user device, merchant user device, 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the tracking computer system, consumer user device, merchant user device, and fleet user device are recited at a high level of generality and the claims invoke the tracking computer system and fleet user device merely 
Claims 7 recites an abstract idea for the same reasons provided in regard to claim 1 above. The processor, and non-transitory computer readable medium including mere instructions to implement the abstract idea on a computer of claim 8 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept that would amount to significantly more than the abstract idea. Claim 7 is therefore directed to an abstract idea and is ineligible.
Claim 13 recites an abstract idea for the same reasons provided in regard to claim 1 above. The one or more processors, and non-transitory computer readable storage medium including mere instructions to implement the abstract idea on a computer of claim 15 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept that would amount to significantly more than the abstract idea. Claim 13 is therefore directed to an abstract idea and is ineligible.  
  The dependent claims were analyzed using the full two part analysis. As these claims further narrow the abstract idea and contain no further additional elements, they cannot integrate 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6 – 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Pub. 2019/0130260 (Han) in view of US Patent Publication 2018/0012151 (Wang) further in view of US Patent Publication 2020/0342399 to (Koppinger).
Claim 1
Han teaches:
Receiving, by a tracking computer system, an order notification for an item associated with a consumer user device located at a consumer location, (See Han Fig 4A. teaching that system receives placement of an order from a customer device; See also paragraph 39 stating customer may order food from a restaurant by using a mobile device application that places the order through the delivery service) wherein the item is located at a merchant location, wherein a merchant user device is located at the merchant location (Han Para 39- When the customer orders the food through the delivery service, the order is prepared at a provider site. See also para 105 teaching a merchant device.) (Para 45- Order may be received at the server system.); 
Providing by the tracking computer system, an electronic offer to transport the item from the merchant location to the consumer location; (See Han para 42 - One or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations; Para 49 The system may transmit a notification to a courier device corresponding to the courier) 
receiving, by the tracking computer system, an acceptance of the offer from a fleet user device wherein a location of the fleet user corresponds to a plurality of moveable locations identified by a positioning system;(See Fig. 4C teaching that the system receives confirmation of an order assignment from the courier; See Para 71 teaching that confirmation of order assignment may be an acceptance of the order assignment input by the courier on the courier device. See also para 49 Order assignment may be triggered by confirmation of acceptance of the order by the courier. )
Determining a first movable location of the plurality of moveable locations of the fleet user device, wherein the first moveable location corresponds with a time that the acceptance of the electronic offer is received. (See Fig. 4C. teaching that the system receives location of the courier upon receiving confirmation of order assignment; See also Para 71 teaching that system receives confirmation of order assignment which may be acceptance of the order assignment input by the courier on the courier device followed by the location of the courier.) 
Upon comparing the movable location with the merchant location, determining by the tracking computer system, a first estimated arrival value of the fleet user device from the home location to the merchant location (See Para 106- Teaching that ETAs determined based upon distance and travel time parameters of the courier to the merchant corresponding to an order and ETAs are then used to make courier assignment decisions.)
Han does not teach; however Wang teaches: 
When the first estimated arrival value exceeds an estimated arrival threshold, initiating a revocation of acceptance process of the electronic offer to physically transport the item from the merchant location to the consumer location; (Para 127 - If the system detects based on the ETA, that the first driver is not able to arrive for the second leg on time, then the system can notify the first customer. At this point, the customer may request reassignment to another driver. See also, para 142 stating that a driver or a customer may cancel a service request at any time. Computing system simply cancels or dispatches service request to a new drive
One of ordinary skill in the art would have recognized that applying the known technique of revoking an electronic offer to transport an item when an ETA indicates that a driver will be delayed of Wang to the system of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques of revoking an electronic offer to transport an item and reassigning the offer to transport to another driver when an ETA exceeds an acceptable time.  See, paragraph 42 of Wang defining the transportation services to which the invention is designed to improve to include delivery services of goods, including those delivery services which are prescheduled or requested on-demand. 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of filing that applying techniques of Wang would have improved the system taught by Han because Wang improves the system of Han by streamlining the process of reassigning a transportation service job to a new driver when an unforeseen change or miscalculation of time, when drivers are dispatched to service requests for which their schedules are incompatible and when customers or drivers cancel with little notice. (See paragraph 5 of Wang).
In regards to the following limitation: When the first estimated arrival value is less than the estimated arrival threshold, receiving, by the tracking computer system, a locator notification when the moveable location of the fleet user device enters a first geographical boundary of a plurality of geographical boundaries, wherein the first
Wang also teaches: If the ETA indicates that the driver is able to make it to the location on time, then the service request is carried out as scheduled. See para 143 and rationale to combine Han and Wang above.
 Han and Wang does not teach; however Koppinger teaches: 
receiving a locator notification when the moveable location of the fleet user device enters a geographical boundary; (See Fig. 3. See also para 40. See Para 73 - Driver breaches pickup geofence which means that the driver is approaching the pickup location. Driver app sends a notification to the management server that the geofence has been reached. )
Determining a time duration that the moveable location of the user device is within the geographical boundary and absent existing the geographical boundary;(See para 89 - Teaching that GPS locations with timestamps are taken at driver arrival and exit from the pickup location and may be used to show that the driver took only two hours to load the truck and depart. See also para 98 - BOL Data shows in and out times. See para 99- Since BOL management service keeps accurate track of the timing of events related to events such as arrival time and departure time it is possible to accurately calculate the detention time. See Para 192 )
when the time duration within the geographical boundary exceeds a threshold transmitting an electronic communication to the fleet user device associated with the transport the item from the merchant location to the consumer location(See Koppinger para 192 -193 Shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold. When alarms are triggered shipper app and web app will generate the alarms which will be presented on the user interface or received via a message…),. 
receiving, by the tracking computer system, the locator notification when the fleet user device enter a second geographical boundary of the plurality of geographical boundaries; .( See, para 40 Similarly the geofence around the consignee may be detected when the truck approaches the destination. See Fig. 6 showing geofence entered and gps info notification when driver breaches drop-off geofence; Para 107 driver breaches that drop off geofence. Once the app detects reaching the drop off geofence a notification is sent to the management server with that status update and the current gps location.)
 updating the time duration that the moveable location of the fleet user device is within the second geographical boundary and absent exiting the second geographical boundary; ( Para 122 The in and out times at both the pickup and delivery locations are automatically noted on the BOL. In some example embodiments, the in and out times are recorded as the driver breaches the geofence. In other example embodiments, the in and out times are recorded when the driver enters or leaves the pickup location (within a few meters) and the drop-off location (within a few meters) 
Para 108 Once the BOL driver app detects reaching the drop-off geofence, a notification is sent to the management server with that status update and the current GPS location. In some example embodiments, notifications may also be sent to the different entities.) 
when the time duration exceeds the pickup threshold, transmitting the electronic communication to the fleet user device associated with the transport the item from the merchant location to the consumer location. (See Koppinger para 192 -193 Shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold. When alarms are triggered shipper app and web app will generate the alarms which will be presented on the user interface or received via a message…)
One of ordinary skill in the art would have recognized that applying the known technique of sending and receiving a locator notification when a user enters or exits a geographical boundary and triggering an alarm when a detention time within a geographical boundary exceeds a predetermined threshold of Koppinger to the system for dynamic estimated time of arrival updates 
Claim 2
The combination of Han, Wang and Koppinger teaches all of the limitations of claim 1. Wang also teaches:
the computer implemented method of claim 1, further comprising upon initiating the revocation of acceptance process of the electronic offer, transmitting an electronic communication to the fleet user device associated with the physical transportation of the item from the merchant location to the consumer location. (Para 143- If customer cancels driver may then be dispatched elsewhere. Para 145 -If customer cancels service request computing system can notify the driver immediately. See above cite of para 127 teaching customer may request reassignment when system detects based on ETA that driver is not able to arrive on time. ) Examiner interprets customer cancelling service request for driver to also include request reassignment of request. )See rationale to combine Han and Wang provided above.
Claim 3
The combination of Han, Wang and Koppinger teaches all of the limitations of claim 2. Wang also teaches: 
The computer implemented method of claim 2, further comprising receiving a response from the electronic communication from the fleet user device; and (Para 145-Once the driver is sent such cancellation notification, the system may be configured to require that the driver confirm receipt of the cancellation.) 
Providing, by the tracking computer system, a second electronic offer to physically transport the item from the merchant location to the consumer location. (Para 146 -If a customer's service request is cancelled last minute by a driver, then the service request is immediately re-dispatched. Para 142 discusses if a service request is cancelled by driver and new process for replacing canceling driver. Computing system simple re-dispatches the service request to a new driver.) 
See relevant statement of rejection and rationale to combine Han and Wang above with respect to claim 1.

Claim 4
The combination of Han, Wang, and Koppinger teaches all of the limitations of claim 1. 
Han also teaches the computer-implemented method of claim 1, further comprising: transmitting information to the consumer user device, wherein the information includes an para 98 an updated predicted estimated time of arrival is generated; See also Fig. 5 teaching generation of updated ETAs based on receiving updated events; See also  Fig 6 teaching that system generates and transmits updated ETAs for courier arrival at merchant and order delivery to customer)
Claim 6 - The combination of Han, Wang, and Koppinger teaches all of the limitations of claim 1. 
Koppinger teaches the computer implemented method of claim 1, further comprising: determining, by the tracking computer system, the second geographical boundary of the plurality of geographical boundaries,  (See, para 40 Similarly the geofence around the consignee may be detected when the truck approaches the destination. See Fig. 6 showing geofence entered and gps info notification when driver breaches drop-off geofence; Para 107 driver breaches that drop off geofence. Once the app detects reaching the drop off geofence a notification is sent to the management server with that status update and the current gps location.)
Han teaches wherein the consumer user device is enabled to initiate a transmission of the locator notification when the movable location of the fleet user device enters the second geographical boundary. (See Fig. 4A. See also para 67 teaching receiving event updates from a customer device and para 68 teaching that confirmation of delivery may be received from the customer device).
The sole difference between the references and the claimed subject matter is that it does not disclose that the consumer user device initiates transmission of the locator notification; however Han teaches that a consumer user device is capable of transmitting a 
Claim 7 - See relevant rejection of claim 1. See, Han paragraph 31 teaching a processor. 
Claim 8 - See relevant rejection of claim 2.
Claim 9 -- See relevant rejection of claim 3.
Claim 10 - See relevant rejection of claim 4.
Claim 11 - See relevant rejection of claim 1.
Claim 12 - See relevant rejection of claim 6.
Claim 13 -- See relevant rejection of claim 1. See para 122 teaching non-transitory computer-readable storage medium.
Claim 14 -- See relevant rejection of claim 2. 
Claim 15 - See relevant rejection of claim 3. 
Claim 16 - See relevant rejection of claim 4.
Claim 18 - See relevant rejection of claim 6.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Han, Wang, and Koppinger and further in view of US Pub No. 20140279123 (Harkey)
Claim 5 - The combination of Han, Wang, and Koppinger teaches all of the limitations of claim 1. 
Koppinger also teaches: The computer-implemented method of claim 1, further comprising: determining by the tracking computer system the first geographical boundary of the plurality of geographical boundaries ((See Fig. 3. See also para 40. See Para 73 - Driver breaches pickup geofence which means that the driver is approaching the pickup location. Driver app sends a notification to the management server that the geofence has been reached.) See rationale to combine Han and Koppinger in claim 1 above. 
Han also teaches that a merchant device initiates a transmission of a notification to a server system (See Fig. 4B. See also para 47 stating such confirmation (of an order ready event) may be transmitted by the merchant device to the server. This event (courier pick up event) may also be triggered by a merchant confirmation that the courier has received the order, See also paragraph 44)
The combination does not teach, but Harkey teaches:
wherein the merchant user device is enabled to initate a transmission of the locator notification when the moveable location of the fleet user device enters the first geographical boundary. (See para 60 – merchant system may receive users current position from a second device and compare to parameters of geo-fence. See para 53, Determining that the user has crossed a threshold of the geo-fence further comprises sending one or more entities an alert and or notification message indicating that the user has crossed a threshold of geo-fence. The alert and or notification message may be include but not be limited to text messages multimedia messages or the like. See also Fig 1 and Fig 2 and Fig 3.)
The sole difference between the references and the claimed subject matter is that it does not disclose that the merchant user device initiates transmission of the locator notification upon entry to the merchant geo fence; however Harkey teaches that a merchant user device is capable of transmitting a locator notification, Han teaches that merchant devices send status updates to a server, and the references show that the transmission functions are performed by standard computer devices. Furthermore all of the claimed elements are taught by the prior art. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of a merchant user device for a delivery server or client user device.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Claim 17- See relevant rejection of claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Publication 20160269478 (Stoch) is directed to a parcel monitoring system which includes sending a rendevouz notification to a current and new delivery driver in order to reassign a parcel delivery.  The computer system of Stoch reassigns a delivery driver if the parcel would be more suitably delivered by a second driver based on significant delays which conflict with a parcel delivery or collection parameter.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on (571) 270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
 	/EMMETT K. WALSH/            Examiner, Art Unit 3628